
	

113 HR 5362 IH: To provide that the Social Security Administration pay fees associated with obtaining birth certificate or State identification card for purposes of obtaining a replacement social security card for certain victims of domestic violence, and for other purposes.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5362
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Murphy of Florida (for himself, Mr. Pittenger, Ms. Kuster, Mr. Delaney, Mr. Joyce, Mr. Garcia, Mr. Poe of Texas, Mr. Ruiz, Ms. Moore, Ms. Edwards, Mrs. Kirkpatrick, Mr. Barrow of Georgia, Mrs. Bustos, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide that the Social Security Administration pay fees associated with obtaining birth
			 certificate or State identification card for purposes of obtaining a
			 replacement social security card for certain victims of domestic violence,
			 and for other purposes.
	
	
		1.Responsibility of Social Security Administration to pay fees associated with obtaining birth
			 certificate or State identification card for purposes of obtaining a
			 replacement social security card for certain victims of domestic violence
			(a)In generalSection 205(c)(2)(G) of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended—
				(1)by inserting (i) before The Commissioner; and
				(2)by adding after and below the end the following new clause:
					
						(ii)
							(I)In the case of a person described in subclause (II) who has submitted to the Commissioner an
			 application to replace a social security card issued to the person, the
			 Commissioner shall pay any fees charged by any governmental authority for
			 furnishing the person with any of the following documents required to be
			 submitted as part of the application:
								(aa)A birth certificate of the person.
								(bb)An identification card issued to the person by a State, that shows that the person is a resident of
			 the State.
								(II)A person described in this subclause is a person who—
								(aa)is verified by the staff of a shelter (as defined in section 302(9) of the Family Violence
			 Prevention and Services Act) to be a resident of the shelter and is a
			 victim of domestic violence (as defined in section 302(3) of such Act) or
			 is a dependent of such a resident; or
								(bb)is verified by the staff of an organization providing supportive services (as defined in section
			 302(12) of such Act) to be a recipient of such services or is a dependent
			 of such a person.
								(III)A provision by a person described in subclause (I) of authorization to release information about
			 the person, and the provision of information pursuant to the
			 authorization, shall not be construed to be a waiver of any privilege of
			 the person, under Federal or State law, relating to the confidentiality of
			 communications between a domestic violence victim and an advocate of such
			 a victim..
				(b)Effective dateThe amendments made by subsection (a) shall apply to applications submitted after the 90-day period
			 that begins with the date of the enactment of this Act.
			
